Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 21st day of June, 2010, by and between EClips Media Technologies,
Inc., a Delaware corporation (the “Company”), and Eric Simon (“Executive”).
W I T N E S S E T H:
WHEREAS, the Executive desires to be employed by the Company as its Chief
Executive Officer and the Company wishes to employ Executive in such capacity;
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:
1. Employment and Duties. The Company agrees to employ and Executive agrees to
serve as the Company’s Chief Executive Officer and in Executive’s capacity as
Chief Executive Officer perform those services normally performed by a Chief
Executive Officer of similarly situated companies. Executive shall report solely
to the Board of Directors of the Company (the “Board”), and subject, to the
Board’s authority, Executive shall have the authority and responsibility for
managing the daily affairs and operations of the Company and its subsidiaries,
including, without limitation, the authority and discretion to hire and fire
throughout the Company and its subsidiaries, and to preside over all of the
operations of the lines of business of the Company and its subsidiaries.
Executive shall at all times be the senior most executive of the Company.
Executive shall have such other duties and authority with respect to the Company
as are customarily associated with the position of Chief Executive Officer. All
employees of the Company shall report to Executive directly or through others.
Executive shall devote substantially all of his working time and efforts during
the Company’s normal business hours to the business and affairs of the Company
and its subsidiaries and to the diligent and faithful performance of the duties
and responsibilities hereunder.
2. Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period of two years and shall be automatically renewed for
successive one year periods thereafter unless either party provides the other
party with written notice of his or its intention not to renew this Agreement at
least three months prior to the expiration of the initial term or any renewal
term of this Agreement. “Employment Period” shall mean the initial two year term
plus renewals, if any.
3. Place of Employment. Executive’s services shall be performed at the Company’s
offices located in New York, New York and any other locus where the Company now
or hereafter has a business facility within the New York metropolitan region.
The parties acknowledge, however, that Executive may be required to travel in
connection with the performance of his duties hereunder.
4. Base Salary. For all services to be rendered by Executive pursuant to this
Agreement, the Company agrees to pay Executive, commencing as of June 21, 2010
an initial base salary (the “Base Salary”) at an annual rate of $225,000. The
Base Salary shall be paid in periodic installments in accordance with the
Company’s regular payroll practices.

 

 



--------------------------------------------------------------------------------



 



The Compensation Committee (the “Compensation Committee”) of the Board (or by
the independent members of the Board, if there is no Compensation Committee)
shall review the Executive’s Base Salary annually and shall make a
recommendation to the Board as to whether such Base Salary should be increased
but not decreased, which decision shall be within the Board’s sole discretion.
5. Bonuses. During the term of this Agreement, the Executive shall be entitled
to an annual bonus with a target of $78,750 (the “Target Bonus Amount”) in each
year of employment (pro rated for any partial years), based upon agreed upon
performance targets for the Company. The Executive will receive a bonus payment
(i) if the Company achieves 80% of its performance targets, equal to 80% of the
Target Bonus Amount, (ii) if the Company achieves 120% or greater of its
performance targets, equal to 120% of the Target Bonus Amount, and (iii) if the
Company achieves between 80% and 120% of its performance targets, equal to a
straight-line interpolation between 80% of the Target Bonus Amount and 120% of
the Target Bonus Amount. Each annual bonus shall be paid by the Company to the
Executive promptly after determination that the relevant targets have been met,
it being understood that the attainment of any performance targets shall be
determined after the results of the annual audit are known, but in no event
later than seventy-four (74) days following the end of such fiscal year. The
Company shall pay Executive such annual bonus (pro rated for any partial year)
regardless of whether Executive is then employed by the Company on the date of
payment.
6. Expenses. Executive shall be entitled to prompt reimbursement by the Company
for all reasonable ordinary and necessary travel, entertainment, and other
expenses incurred by Executive while employed (in accordance with the policies
and procedures established by the Company for its senior executive officers) in
the performance of his duties and responsibilities under this Agreement.
7. Other Benefits. During the Employment Period, commencing on the date hereof,
the Executive (including, his spouse and minor children with respect to all
health, medical, dental and visions benefit plan) shall be eligible to
participate in incentive, savings, retirement (401(k)), and welfare benefit
plans, including, without limitation, health, medical, dental, vision, life
(including accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s managerial or salaried executive employees.
8. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, 20 paid vacation days per year. The Executive
shall be entitled to carry over any accrued, unused vacation days from year to
year without limitation.
9. Stock. On the date hereof, the Company shall issue to Executive ten
(10) million shares of Company’s common stock, par value $0.001 per share
(“Parent Common Stock”).

 

2



--------------------------------------------------------------------------------



 



10. Termination of Employment.
(a) Death. If Executive dies during the Employment Period, this Agreement and
the Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to the Executive’s heirs,
administrators or executors any earned but unpaid Base Salary and vacation pay,
unpaid annual bonus for any completed fiscal year prior to termination, unpaid
pro rata annual bonus through the date of death, all other payments and benefits
Executive may be entitled to receive under the terms of any applicable employee
benefit plan or program of the Company in which Executive participates, and
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date (collectively, the “Enhanced Accrued Amounts”). The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions. In addition, the Executive’s
spouse and minor children shall be entitled to continued coverage for a period
of one year following the termination of employment, at the Company’s expense,
under all health, medical, dental and vision insurance plans in which the
Executive was a participant immediately prior to his last date of employment
with the Company.
(b) Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his duties and responsibilities
hereunder by reason of Disability (as defined below), this Agreement and the
Executive’s employment with the Company shall automatically terminate and the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
accruing thereafter, except for the obligation to pay the Executive or his
heirs, administrators or executors any Enhanced Accrued Amounts. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other appropriate deductions through the last
date of the Executive’s employment with the Company. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, of his duties and responsibilities hereunder
for a period of three consecutive months or four months during any twelve
consecutive months.
(c) Cause.
(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his material duties and responsibilities for
the Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days of his receipt of such
written demand; (b) the conviction of, or plea of guilty or nolo contendere to,
a felony, (c) material violation of Sections 11 or 12 of this Agreement, or
(d) fraud or gross misconduct which is materially and demonstratively injurious
to the Company.

 

3



--------------------------------------------------------------------------------



 



(2) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any earned but unpaid Base Salary and
vacation pay, all other payments and benefits Executive may be entitled to
receive under the terms of any applicable employee benefit plan or program of
the Company in which Executive participates and reimbursement of any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date (the “Accrued Amounts”). The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
(d) Change of Control. For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding Common Stock of the Company, whether by merger, consolidation, sale
or other transfer of shares of Common Stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), or (ii) a sale of all or
substantially all of the assets of the Company, provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible into Common Stock directly from the Company, or (B) any acquisition
of Common Stock or securities convertible into Common Stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.
(e) Good Reason.
(1) At any time during the term of this Agreement, subject to the conditions set
forth in Section 10(e)(2) below, the Executive may terminate this Agreement and
the Executive’s employment with the Company for “Good Reason.” For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events: (A) a diminution or adverse change in Executive’s duties,
responsibilities or authority with respect to the Company; (B) the assignment,
without the Executive’s consent, to the Executive of a title that is different
from and subordinate to the title Chief Executive Officer; (C) any termination
of the Executive’s employment by the Company within 12 months after a Change of
Control, other than a termination for Cause, death or Disability; or
(D) material breach by the Company of this Agreement.
(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company of
his intention to terminate this Agreement and his employment with the Company
for Good Reason, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such termination for Good Reason, and the
Company shall not have eliminated the circumstances constituting Good Reason
within 30 days of its receipt from the Executive of such written notice.

 

4



--------------------------------------------------------------------------------



 



(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason, the Company shall pay or provide to the
Executive (or, following his death, to the Executive’s heirs, administrators or
executors): (A) the Enhanced Accrued Amounts; (B) continued coverage, at the
Company’s expense, under all Benefits Plans in which the Executive was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, for a period of one
year following the termination of employment; and (C) a lump sum amount equal to
(i) the greater of (x) the Executive’s Base Salary for a period of 12 months and
(y)100% of the remaining Base Salary that would have been payable to Executive
had remained employed through the end of the Term (but for such termination) ,
plus (ii) a bonus payment for each full or partial fiscal year remaining through
the end of the Term (but for such termination) equal to Target Bonus Amount,
payable within thirty (30) days following such termination (collectively, the
“Severance Amounts”). The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax, FICA and FUTA, and other
appropriate deductions. Any payments that are deferred compensation within the
meaning of Internal Revenue Code Section 409A (“Code Section 409A”) that would
be made prior to the sixtieth day after the date of termination shall not be
paid until the sixtieth day after the date of termination and shall be paid in a
lump sum on that date.
(f) Without “Good Reason” by Executive or Without “Cause” by the Company.
(1) By the Executive. At any time during the term of this Agreement, the
Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without Good Reason by providing prior written
notice of at least 30 days to the Company. Upon termination by the Executive of
this Agreement and the Executive’s employment with the Company without Good
Reason, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive any
Accrued Amounts. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
(2) By the Company. At any time during the term of this Agreement, the Company
shall be entitled to terminate this Agreement and the Executive’s employment
with the Company without Cause by providing prior written notice of at least
30 days to the Executive. Upon termination by the Company of this Agreement and
the Executive’s employment with the Company without Cause, the Company shall pay
or provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): the Severance Amounts, payable as set forth
Section 10(e) above. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. Any payments that are deferred compensation within the meaning of
Section 409A that would be made prior to the sixtieth day after the date of
termination shall not be paid until the sixtieth day after the date of
termination and shall be paid in a lump sum on that date.

 

5



--------------------------------------------------------------------------------



 



11. Confidential Information.
(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain except: (i) in the performance of
Executive’s duties hereunder or as may be consented to by the Company or (ii) as
required by law, regulation or legal or judicial process.
The provisions of this Section 11 shall survive the termination of the
Executive’s employment hereunder.
(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company.
(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information.
12. Non-Competition and Non-Solicitation.
(a) For a period from the date hereof through one (1) year following the
termination of the employment of the Executive for any reason, Executive will
not, directly or indirectly (whether as an owner, proprietor, partner,
shareholder, officer, employee, independent contractor, director, joint
venturer, consultant, lender or investor (other than in connection with the
Employment Agreement) engage in the Prohibited Business; provided, that, the
Executive may at any time during such one-year period surrender all shares of
Parent Common Stock received pursuant to paragraph 10 which are then owned by
him or any of his controlled affiliates to the Company and upon doing so, the
non-competition period will continue for only three (3) months thereafter. For
purposes of this Section 4.01, the “Prohibited Business” means providing any
product or service in connection with fantasy sports league events or Internet
online fantasy sports, in the geographic areas where the Company engages in
business as of the date hereof (it being understood that the Executive providing
services to an entity whose primary business is not the Prohibited Business
shall not violate this Section 12(a) unless the Executive’s primary duties are
providing services to that Prohibited Business). The parties agree that this
Section 12(a) shall not prohibit the ownership by the Executive, solely as an

 

6



--------------------------------------------------------------------------------



 



investment, of securities of a person engaged in the Prohibited Business if
(i) the Executive is not an “affiliate” (as such term is defined in Rule 405
promulgated under the Securities Act) of the issuer of such securities,
(ii) such securities are publicly traded on a national securities exchange and
(iii) the Executive does not, directly or indirectly, beneficially own more than
5% of the class of which such securities are a part. The Executive acknowledges
and agrees that the limitations imposed by this Section 12(a) as to time,
geographical area, and scope of activity being restrained are reasonable and do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Company.
(b) During the Restricted Period, the Executive shall not, directly or
indirectly, (i) discourage any person from accepting employment with the Company
or any Affiliate of the Company or (ii) hire or solicit the employment or
services of, or cause or attempt to cause to leave the employment or service of
the Company or any Affiliate of the Company, any person who or which is employed
by, or otherwise engaged to perform exclusive services for, the Company or any
Affiliate of the Company (whether in the capacity of employee, consultant,
independent contractor or otherwise).
13. Indemnity. To the fullest extent permitted by applicable law, the Company
shall indemnify, defend and hold the Executive harmless from and against any and
all claims, demands, actions, causes of action, liabilities, losses, judgments,
fines, costs and expenses (including, without limitation, the reimbursement of
reasonable attorneys’ fees, settlement expenses, punitive damages and the
advancement of legal fees and expenses, as such fees and expenses are incurred
by the Executive) arising from or relating to (a) claims relating to the Company
or any of its subsidiaries or their respective businesses or (b) the Executive’s
service with or status as an officer, director, employee, agent or
representative of the Company, and its subsidiaries or in any other capacity in
which the Executive serves or has served (including without limitation, prior to
the Employment Period) for the benefit of the Company and/or its subsidiaries.
Without limiting the foregoing, in connection with any such claim, demand,
action, cause of action, liability, loss, judgment or fine, the Executive shall
have the right (i) to be represented by separate counsel reasonably acceptable
to the Company, at the Company’s sole cost and expense, and (ii) to have the
Company pay the cost and expense of any bond that the Executive may be required
to post in order to appeal an adverse decision. The Company’s obligations under
this Section 13 shall be in addition to, and not in derogation of, any other
rights the Executive may have against the Company to indemnification or
advancement of expenses, whether by statute, contract or otherwise (including,
without limitation, the Executive’s entitlement to indemnification and the
payment or reimbursement of expenses (including attorneys’ fees and expenses) to
the extent provided in and/or permitted by the Certificate of Incorporation and
By-Laws of the Company. The Company shall maintain directors and officers
liability insurance in commercially reasonably amounts (as reasonably determined
by the Board), and the Executive shall be covered under such insurance to the
same extent as any other senior executive of the Company. The Executive hereby
undertakes to repay any advances paid to him pursuant to this Section 13 if a
final judgment adverse to the Executive establishes that he is not entitled to
be indemnified under this Agreement or otherwise. The Company hereby
acknowledges that the undertaking set forth in the previous sentence satisfies
all requirements for any similar undertakings in the by-laws or other corporate
documents of the Company. The Company shall not take any action that would
impair the Executive’s right to indemnification, other than in connection with a
claim by the Company that the Executive is not entitled to indemnification in
accordance with the standards set forth in this Section 13. The rights and
obligations of the parties under this Section 13 shall survive the termination
of the Executive’s employment, the termination or expiration of the Employment
Period and/or the termination of this Agreement and shall at all times continue.

 

7



--------------------------------------------------------------------------------



 



14. Section 409A.
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Code Section 409A. If Executive notifies the Company
(with specificity as to the reason therefore) that he believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause Executive to incur any additional tax or
interest under Code Section 409A and the Company after good faith review concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
Executive, reform such provision to try to comply with Code Section 409A through
good faith modifications to the minimum extent reasonably appropriate to comply
with the requirements of Code Section 409A to the extent applicable. To the
extent that any provision hereof is modified in order to comply with Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Code Section 409A. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on Executive by Code Section 409A or any damages for failing to comply
with Code Section 409A.
(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Agreement,
references to a “termination” or “termination of employment” or like references
shall mean separation from service. If Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Internal Revenue Code and using
the identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment or benefit that
is required to be delayed in compliance with Section 409A(a)(2)(B) of the
Internal Revenue Code, such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of Executive’s separation from service or (ii) the date of executive’s
death. On the first day of the seventh month following the date of the
Executive’s separation from service or, if earlier, on the date of Executive’s
death, all payments delayed pursuant to this Section 14 (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

8



--------------------------------------------------------------------------------



 



(c) To the extent any reimbursements of costs and expenses provided for under
this Agreement constitutes taxable income to the Executive for Federal income
tax purposes, such reimbursements shall be made no later than December 31 of the
calendar year following the calendar year in which the expenses to be reimbursed
are incurred. With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, and (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.
(d) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.
15. Miscellaneous.
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 11 or Section 12 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 11 or Section 12 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity. Notwithstanding the foregoing, the Company agrees
that its only remedy and sole recourse for any monetary damages with respect to
any breach by the Executive hereunder shall be to the shares of Parent Common
Stock received pursuant to paragraph 10 above (or pursuant to that certain Asset
Purchase Agreement dated as of even date herewith) which are then owned by the
Executive or his controlled affiliates.
(b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other.

 

9



--------------------------------------------------------------------------------



 



(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County and
State of New York.
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
(i) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.
[Signature page follows immediately]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

                  /s/ Eric Simon       Eric Simon   
 
    ECLIPS MEDIA TECHNOLOGIES, INC              By:   /s/ Gregory D. Cohen      
  Name:   Gregory D. Cohen        Title:   Chief Executive Officer     

 

11